Title: Joseph Milligan to Thomas Jefferson, 17 February 1819 (first letter)
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown February 17th 1819
          
          I have this day Sent a Box addressed to you which contains 22 copies of Tracy,s Political Economy they are for my young man James Thomas who has been at Norfolk Petersburg Williamsburg and Richmond disposing of the books he has written to me from the lat last place that he would visit Lynchburg and Charlottesville I have desired him if he visits Your neighbourhood to call at Monticello and that he will meet the Box of books there
          about this day week I trust to Send your books which are now in a state of forwardness that makes me speak with confidence
          
            Yours respectfully
            Joseph Milligan
          
        